Citation Nr: 9907101	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $5,941.44.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises, which 
denied the veteran's request for waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $5,941.44 on the basis that recovery of the debt would not 
be against equity and good conscience.


REMAND

The veteran is service connected for a seizure disorder, 
evaluated as 40 percent disabling; for a left eye visual 
field loss, a residual of an AV malformation, evaluated as 10 
percent disabling; and for a left thigh sensory impairment, 
evaluated as noncompensable.

The RO became aware in October 1995 that the veteran was 
incarcerated for a felony conviction when notice was provided 
by a county veteran's service officer.  In March 1996, the RO 
received formal verification from the Ross Correctional 
Institute (RCI), in Chillicothe, Ohio, that veteran was 
serving an 8-25 year sentence for a felony conviction.  He 
began serving his term on July 3, 1995.  Despite this 
information, however, it was not prior to May 1996, that any 
proposed reduction action was taken, and not prior to July 
1996, that the appellant's award of compensation was actually 
reduced.

The veteran filed a claim for a waiver of his overpayment in 
November 1996.  His claim was denied in February 1997 and the 
veteran perfected an appeal of his claim in September 1997.  
In his appeal the veteran maintained that he had provided 
notice of his incarceration to the RO in September 1995.  

Associated with the record is a March 1998 Report of Contact 
(ROC) from the veteran's father.  The father related that the 
veteran's VA checks had been sent to his now ex-wife and that 
she had cashed the checks.  The ROC further indicates that 
the father was advised to have the veteran submit the 
information in writing and state that he had had no use of 
the funds and which checks were in question.

The RO certified the veteran's case for appeal to the Board 
on April 17, 1998.  However, after the certification, it 
appears that the veteran submitted a request for a local 
hearing to the RO in August 1998.  There is no indication 
when the request was received by the RO.  The request was 
faxed to the Board and received in September 1998.  

Once a case has been certified by the RO the veteran has 90 
days following the date of notice of certification and the 
appellate record has been transferred to request a hearing.  
See 38 C.F.R. § 20.1304(a) (1998).  In this case, the date of 
the veteran's hearing request is beyond the 90 day period.  
Good cause for the delay in requesting a hearing is not 
shown.  Therefore, the appellant's request for a hearing is 
denied.

Still, in examining whether waiver is warranted under the 
principles governing equity and good conscience the question 
remains whether the veteran received any benefit from any 
compensation payment issued after July 1995.  Therefore, in 
order to fulfill VA's duty to assist this case is REMANDED 
for the following action:

1.  The veteran should be advised to 
provide documentation of the claim that 
his ex-wife cashed his VA disability 
compensation checks while he was 
incarcerated and that he did not receive 
any benefit from the money.  

2.  The RO should contact the United 
States Treasury Department to secure 
photocopies of any cashed checks issued 
to the veteran from July 1995 to July 
1996.  If any signature represents to be 
the veteran's that signature should be 
analyzed by a handwriting expert for 
authenticity.  Several examples of the 
veteran's and his former spouse's 
handwriting are of record.  All attempts 
to fulfill this request should be 
carefully documented.

3.  Thereafter, the RO should again 
consider the claim based on all the 
pertinent evidence of record, and all 
applicable laws and regulations.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


